Citation Nr: 0602338	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  00-06 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
neck.

2.  Entitlement to service connection for sciatic nerve pain.

3.  Entitlement to service connection for muscle atrophy of 
the left arm.

4.  Entitlement to service connection for arthralgia of the 
hips.

5.  Entitlement to service connection for lower vascular 
insufficiency.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1946 to 
March 1949 and November 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
veteran service connection for arthralgia of the hips, 
sciatic nerve pain, muscle atrophy of the left arm, lower 
vascular insufficiency, and arthritis of the neck, all due to 
cold injury.

The veteran testified before a hearing officer at the RO in 
May 2000.  A transcript of the hearing is of record.  In 
September 2003, the veteran withdrew his request for a Board 
hearing.  In March 2004, the Board remanded the veteran's 
case to the RO for further development.  The case was 
returned to the Board in December 2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's current arthritis of the neck, sciatic 
nerve pain, muscle atrophy of the left arm, and arthralgia of 
the hips are not etiologically related to service.

3.  The veteran currently has no chronic lower vascular 
insufficiency related to cold injury in service.


CONCLUSION OF LAW

1.  Arthritis of the neck, sciatic nerve pain, muscle atrophy 
of the left arm, and arthralgia of the hips were not incurred 
in or aggravated by active duty, nor may incurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2005).

2.  The criteria for service connection for lower vascular 
insufficiency have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in August 1999, prior to the enactment of the VCAA.  

An RO letter dated in June 2001, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claims and it 
indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  As a practical matter, the Board finds that the 
veteran has been notified of the requirements of VCAA.  The 
AOJ's December 2002, March 2004, and March 2005 letters 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
September 2005 Supplemental Statement of the Case contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  Moreover, the March 2005 letter requested that 
the veteran submit any evidence in his possession that 
pertained to the claim.  Under these circumstances, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim. 

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran's service medical records show treatment on 
numerous occasions for sexually transmitted diseases and in 
late July 1951, he was treated for prostatitis.  In August 
1951, his separation examination revealed he had backaches on 
prolonged strain and could not control urine, since prolonged 
stretches over the roads of Korea.  The veteran's Form DD-214 
shows that he received the Korean Service Medal.

In October 1996, the Board found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a back disorder.  The veteran did not appeal 
that decision, and it became final.

VA outpatient medical records dated from December 1994 to 
September 1996 are of record.  Included is an August 1995 VA 
outpatient medical record that shows that the veteran had a 
history of low back pain and lower extremity burning, 
cramping pain and right hip pain.  A September 1995 VA 
outpatient medical record shows that the veteran's neurologic 
examination was notable for mild left sided hip flexor 
weakness, burning diffusely from the right knee distal in no 
single nerve root distribution.  A September 1995 record that 
additional vascular studies were needed to determine if the 
veteran had claudication lower extremity vascular 
insufficiency.  A March 1997 X-ray report of the cervical 
spine reveals severe degenerative changes throughout the 
cervical spine with severe neural foraminal narrowing, most 
prominent at C4-C5 through and inclusive of C7-T1, which was 
bilateral in distribution.

A February 1999 VA outpatient medical record shows that the 
veteran gave a history of having been involved in a motor 
vehicle accident a month earlier, and was still suffering 
from the psychological and physical effects.  He complained 
of long standing lower back problems that seemed to be 
exacerbated by neck pains.  He also had some inconsistent 
sensations down his arms and legs.  Gross testing of the 
upper and lower nerve roots did not show any abnormalities.

In May 2000, the veteran testified during an RO hearing and 
stated that when he served in Korea in approximately December 
1950, he was not given any winter clothes.  The weather was 
very cold and he complained to his superior that his feet 
were cold; however, his superior responded that everyone had 
the same problem.  The veteran's representative read from the 
September 14, 1995 issue of the Veterans Benefits News that 
approximately 6,000 veterans suffered significant cold injury 
and were evaluated from Korea during the winter of 1950 to 
1951.  He pointed out that the veteran served during this 
time.  When questioned whether any doctor had diagnosed the 
basis for the pain, the veteran responded that the 
orthopedists could not give him a diagnosis.  One physician 
told the veteran that he had pain that caused inflammation 
that caused more pain.  He was also told by a physician that 
he had arthritis in the back of his neck.

In a May 2000 letter, the veteran's friend, M.B., stated that 
he had been a very close friend of the veteran for over 24 
years and during that time the veteran told him that he had 
been in Korea and he informed his Sergeant that his feet were 
frozen.  The Sergeant responded that the veteran should keep 
up with his peers because everyone's feet were frozen.  M.B. 
noted that currently, the veteran seemed to be suffering 
great pains in his leg, back and feet.

In a May 2000 letter, the veteran's friend, G.Q., stated that 
he had known the veteran since September 1981 when they were 
classmates in college.  During this time, the veteran 
informed G.Q. that his feet froze while he was in the war and 
he lost all sensation in them for a period of time during the 
war.  In addition, the veteran had continued to suffer from 
chronic foot and back problems, as well as a pinched nerve in 
his neck that severely limited the use of his left arm and 
shoulder.

In a June 2000 letter, V.W., M.D., a private physician, 
stated that he had cared for the veteran for the past several 
years for complaints of pain, numbness of the back, arms, 
hands, and legs, which he believed were related to cold and 
frostbite sustained during the veteran's military service in 
Korea during 1950 and 1951.

In June 2000, the veteran underwent a VA examination for cold 
injuries.  The examiner noted that computed tomography (CT) 
evidence of the cervical, thoracic, and lumbar spine revealed 
extensive degenerative joint disease without significant 
foraminal impingement or thecal sac impingement.  It was 
opined that the chronic pain and discomfort that the veteran 
noted could be attributed to the chronic degenerative joint 
disease and his peripheral neuropathy could be secondary to 
the chronic alcoholism.  The physician noted that it was very 
difficult to attribute the veteran's chronic symptoms to the 
incident of cold exposure in service because the veteran had 
other medical problems that could exacerbate his symptoms.  
The physician noted that the veteran's private doctor, V.W., 
M.D., noted in a June 2000 letter that the veteran's 
complaints of pain and numbness of the back, arms, hands, and 
legs were related to cold and frostbite during the veteran's 
military service in 1950 and 1951; however, the VA physician 
stated that no other tests to support this decision were 
noted.

A July 2000 VA Cold Injury Examination noted the veteran's 
complaints of pain and dysesthesia in the hands and fatiguing 
of the lower extremity muscles.  The VA physician stated that 
he suspected the veteran had spinal cord injury in the past 
and the pain in the veteran's legs might be explained by the 
injuries to the spinal cord.  Electromyographic and nerve 
conduction velocity (EMC/NCV) testing and clinical 
examination revealed severe bilateral ulnar neuropathy at 
both wrists and elbows.  The physician opined that it was 
possible that long hours of truck driving while the veteran 
was in service, with continuous gripping of the steering 
wheel and leaning on the ledge, may have contributed to his 
symptoms.  However, there was electrodiagnostic evidence of 
worsening of the ulnar neuropathy on the left since an 
earlier study in 1997.

A December 2000 VA outpatient medical record shows that the 
veteran had severe wasting of the intrinsic muscles of the 
left and the EMG was consistent with ulnar compression at the 
elbow.

A January 2001 VA outpatient medical record shows that the 
veteran had a history of left ulnar entrapment at Guyon's 
tunnel, which was manifested by paresthesias and decreased 
sensation in the ulnar distribution and weakness of the 
interosseous muscles of the left hand.  This was confirmed by 
electrodiagnostic measures with an EMG.  Because of these 
symptoms, he underwent a left ulnar release at the Guyon's 
tunnel.

An April 2001 VA outpatient medical record shows that the 
veteran had neck pain and low back pain with sciatica.  The 
veteran was also status post an ulnar nerve release.

In September 2005, the veteran underwent a VA examination, 
wherein the VA physician noted that he reviewed the veteran's 
claims folder and available electronic medical records.  The 
examiner noted that the veteran had overt atrophy of the left 
forearm muscles.  Further, he had edema, hair loss, shiny 
atrophic skin, and no hair growth from the distal third of 
the shins, which were evidence of vascular insufficiency.  
However, the veteran's ankle brachial index (ABI) was 1.17, 
which would make lower extremity venous insufficiency 
unlikely.  The veteran was noted to have cervical spine 
degenerative joint disease (DJD), L3-L4 DJD, lumbar spine 
osteoporosis, ulnar and median nerve abnormalities, and left 
forearm muscle atrophy.  After physical examination and 
review of the veteran's medical records, including the July 
2000 EMG/NCV test results, the VA examiner opined that the 
veteran's conditions listed above were less likely to be 
related to the cold injuries the veteran sustained in 
service.  In this regard, he stated that the neuropathy from 
cold injury and even vibration, which the veteran described 
as a jarring motion while driving trucks, were of the small 
fiber neuropathy.  Conversely, the veteran's ulnar and median 
neuropathies were likely from the veteran's cervical spine 
DJD, which was unrelated to the cold injury.  These 
impingements, more so because of the ulnar nerve involvement, 
caused the forearm atrophy.  The hip arthralgia was likely 
due to the L3-L4 disk disease and the lumbosacral spine 
osteoporosis.  These were also unrelated to the cold injury.  
The sciatic nerve pain was probably related to the L5-S1 pain 
by history.  The veteran described this pain as shooting pain 
in the gluteal area to the posterolateral thigh without 
extending beyond the popliteal area.  This made it more an L3 
or L4 impingement and, therefore, likely due to the L3-L4 
disk disease.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§  3.303(a), 3.306 (2005).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After review of the evidence of record, the Board finds that 
service connection for the veteran's arthritis of the neck, 
sciatic nerve pain, muscle atrophy of the left arm, 
arthralgia of the hips, and lower vascular insufficiency are 
not warranted.  As such, the Board notes that the September 
2005 VA physician noted that the veteran did not have lower 
vascular insufficiency based on the results of the veteran's 
ABI test.  Therefore, the veteran does not have a current 
disability of lower vascular insufficiency.  While the 
September 1995 VA outpatient medical record recommended 
additional vascular studies were needed to determine if the 
veteran had claudication lower extremity vascular 
insufficiency, such disability was never established.  
However, the September 2005 opinion by the VA physician was 
based on objective testing; therefore, the Board finds this 
opinion as more probative evidence showing that the veteran 
does not have a current diagnosis of lower vascular 
insufficiency.  The elements of service connection require 
that the veteran have a current disability that is related to 
an in-service injury or disease.  38 C.F.R. § 3.303 (2005).  
As the veteran is not found to have a current disability, the 
Board finds that service connection for lower vascular 
insufficiency is not warranted.

In regards to the veteran's arthritis of the neck, sciatic 
nerve pain, muscle atrophy of the left arm, and arthralgia of 
the hips, the Board relies upon the opinion of the September 
2005 VA physician that states that these disabilities are not 
likely related to the veteran's cold injuries in service.  He 
stated that the veteran's muscle atrophy of the left arm was 
related to his cervical spine DJD, which was not related to 
the veteran's cold injury.  Further, the arthralgia of the 
hips was related to the veteran's L3-L4 disk disease and the 
sciatic nerve pain was related to the veteran's L5-S1 pain 
and L3-L4 disk disease, which were both not related to the 
veteran's cold injury.  The Board notes that the veteran's 
service medical records show that he had back aches while in 
service; however, it was determined by a final 1996 Board 
decision, that the veteran's current back disabilities were 
not related to his in-service back aches.  Further, although 
the private physician, V.W., M.D., opined that the veteran's 
complaints were related to his cold injury in service, the 
physician did not provide a rationale for his opinion.  
Therefore, the Board accepts the September 2005 VA 
physician's opinion as more probative evidence that the 
veteran's arthritis of the neck, sciatic nerve pain, muscle 
atrophy of the left arm, and arthralgia of the hips are not 
related to his cold injury in service.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993) (holding that the Board has the 
responsibility to assess the credibility and weight to be 
given to the competent medical evidence of record). 

Finally, the Board notes that the July 2000 VA physician 
opined that it was possible that the veteran's ulnar 
neuropathy was possibly caused by driving a truck for long 
periods of time in service and gripping of the steering 
wheel.  However, the September 2005 VA physician stated that 
the neuropathy from cold injuries and even vibrations, as in 
vibrations caused by driving the trucks, were of the small 
fiber neuropathy, which was not the type of neuropathy the 
veteran experienced.  Therefore, the Board finds that the 
veteran's ulnar neuropathy and resultant atrophy of the left 
arm are not related to his service.


ORDER

Entitlement to service connection for arthritis of the neck, 
sciatic nerve pain, muscle atrophy of the left arm, 
arthralgia of the hips, and lower vascular insufficiency is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


